Title: James Madison to Nicholas P. Trist, 29 May 1832
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                My dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                  May 29. 1832.
                            
                        
                        Whilst reflecting in my sick bed a few mornings ago, on the dangers hovering over our Constitution and even
                            the Union itself, a few ideas which, tho’ not occurring for the first time, had become particularly impressive at the
                            present. I have noted them by the pen of a friend, on the inclosed paper, and you will take them for what they are worth.
                            If that be anything, and they happen to accord with your own view of the subject, they may be suggested where it is most
                            likely they will be well received; but without naming, or designating in any manner, the source of them.
                        I am still confined to my bed with my malady, my debility, and my age, in triple alliance against me. Any
                            convalescence therefore must be tedious, not to add imperfect.
                        I have not yet ventured on the perusal of the book you sent me. From passages read to me, I perceive "that
                            the venom of its shafts" are not without a "vigor in the bow." With all my good wishes.
                        
                            
                                James Madison
                            
                        
                    